— In a proceeding pursuant to CPLR article 78 to compel the respondents to correct certain unsanitary conditions and to provide the petitioner with suitable employment and rehabilitative opportunities, improperly designated as an application for a writ of habeas corpus, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Cerrato, J.), entered February 3, 1984, which, inter alia, dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
Although the petitioner has denominated this proceeding as one for a writ of habeas corpus, his only challenge is to certain conditions of his incarceration, and not to the validity of his detainment. This matter shall therefore be treated as a proceeding pursuant to CPLR article 78 (cf. CPLR 103 [c]).
The record indicates that some of the petitioner’s complaints have already been remedied. His allegations with respect to the remaining conditions complained of are insufficient to warrant judicial relief. Mollen, P. J., Thompson, Rubin and Spatt, JJ., concur.